DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Notice of Allowance
This is a Notice of Allowance in response to the RCE filed on 1/15/2021.  Claims 31, 33-54, 56-59, and 61 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 was filed after the mailing date of the Final Office Action on 10/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
 This application is a continuation of application 14/243833 filed on 4/2/2014, now patent no. 10,521,817. In accordance with MPEP § 609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER’S AMENDMENT FOR ALLOWANCE
Authorization for this examiner’s amendment was given in an email from Lana Akopyan, Reg. No. 67,490, and the Attorney of Record on 2/4/2021.
The application has been amended as follows: 

1 – 30.  (Canceled)

31.  (Previously Presented)  A transaction system for pre-paid cards comprising:
a transaction database having a plurality of transaction objects stored therein, the transaction objects each representing at least one transaction characteristic of a transaction card, the transaction objects being stored 
one or more processors communicatively coupled with the transaction database such that the one or more processors are caused to:
obtain an image of the particular marker-less portion of the transaction card;
derive at least one image descriptor corresponding to a visual characteristic of the particular marker-less portion by performing one or more image descriptor algorithms on the image of the particular marker-less portion, wherein the one or more image descriptor algorithms include at least one of a scale-invariant feature transform (SIFT), features from accelerated segment test (FAST), binary robust independent elementary feature (BRIEF), oriented fast and rotated BRIEF (ORB), binary robust invariant scalable keypoints (BRISK), fast retina keypoint (FREAK), speed-up robust feature (SURF), visual simultaneous localization and mapping (vSLAM), simultaneous localization and mapping (SLAM), and based upon related sequence types (BURST); 
identify at least one corresponding transaction characteristic from the transaction database and associated with the transaction card based on the at least one image descriptor; 
construct a first deal recommendation based on at least a subset of a plurality of transaction characteristics that includes data unique to a user of the transaction card, and another subset of the plurality of transaction characteristics that includes data unique to an original purchaser of the transaction card; and
generate, for a user device display, an augmented real-time image signal comprising a visual representation of the first deal recommendation combined with a still image or real-time video signal of at least the particular marker-less portion of the transaction card.

32.  (Canceled)

33.  (Previously Presented)  The system of claim 31, wherein the image of the particular marker-less portion of the transaction card comprises at least one of a still image, a video image, an augment realty image, a virtual image, and a game image.  

34.  (Currently Amended)  The system of claim 31, wherein the one or more processors transmit the first deal recommendation to the user of the transaction card via a client device comprising one of a cell phone, smart phone, tablet, phablet, laptop, and computer.  

35.  (Previously Presented)  The system of claim 31, wherein the first deal recommendation corresponds to a plurality of purchases that are available to the user of the transaction card.

36.  (Currently Amended)  The system of claim 31, wherein the visual representation overlays the still image or real-time video signal proximal to the particular marker-less portion of the transaction card.

37.  (Previously Presented)  The system of claim 31, wherein the one or more processors track a usage history of the transaction card by storing at least one usage characteristic of the transaction card in the transaction database. 

the at least one image descriptor is bound to at least one of time, location, and context.

39.  (Currently Amended)  The system of claim 31, wherein the at least one image descriptor is bound to at least one of a deal and a promotion.

40.  (Currently Amended)  The system of claim 31, wherein characteristics of the [[one]] particular marker-less portion have not been pre-stored in a lookup database in an object-specific manner for identification purposes.

41.  (Currently Amended)  The system of claim 31, wherein the one or more processors identify the at least one corresponding characteristic by comparing image descriptors with image descriptor objects saved on the transaction database and associated with various transaction cards.

42.  (Previously Presented)  The system of claim 31, wherein the one or more processors transmit a first subset of image descriptors to a first vendor, where the first subset of the image descriptors determines an advertising platform offer.

43.  (Previously Presented)  The system of claim 31, wherein the one or more processors identify a first subset of image descriptors to determine an advertising platform offer.

44.  (Previously Presented)  A method of facilitating redemption of a transaction card, comprising steps of:

deriving at least one image descriptor corresponding to a visual characteristic of the particular marker-less portion by performing one or more image descriptor algorithms on the image of the particular marker-less portion, wherein the one or more image descriptor algorithms include at least one of a scale-invariant feature transform (SIFT), features from accelerated segment test (FAST), binary robust independent elementary feature (BRIEF), oriented fast and rotated BRIEF (ORB), binary robust invariant scalable keypoints (BRISK), fast retina keypoint (FREAK), speed-up robust feature (SURF), visual simultaneous localization and mapping (vSLAM), simultaneous localization and mapping (SLAM), and based upon related sequence types (BURST);
identifying at least one corresponding transaction characteristic from a transaction database and associated with the transaction card based on the at least one image descriptor; 
constructing a first deal recommendation based on at least a subset of a plurality of transaction characteristics that includes data unique to a user of the transaction card, and another subset of the plurality of transaction characteristics that includes data unique to an original purchaser of the transaction card; and
generating, for a user device display, an augmented real-time image signal comprising a visual representation of the first deal recommendation combined with a still image or real-time video signal of at least the particular marker-less portion of the transaction card.

45.  (Previously Presented)  The method of claim 44, wherein the step of constructing the first deal recommendation based on at least a subset of the plurality of transaction characteristics further comprises ranking a plurality of 

46.  (Currently Amended)  The method of claim 44, wherein the step of constructing the first deal recommendation based on at least a subset of the plurality of transaction characteristics further comprises: 
receiving a deal selection criteria from the user of the transaction card; and
ranking [[the]] a plurality of deals according to the deal selection criteria.

47.  (Previously Presented)  The method of claim 46, wherein the deal selection criteria comprises at least one of a type of good, a type of service, a price range, and a transaction type.

48.  (Previously Presented)  The method of claim 44, wherein the first deal recommendation comprises a promotion associated with at least one of a good and service. 

49.  (Previously Presented)  The method of claim 44, wherein at least one of the plurality of transaction characteristics is one of a buyer name, purchase date, purchase time, retail store, purchase location, beneficiary name, beneficiary gender, beneficiary age, and gift event.

50.  (Previously Presented)  The method of claim 44, wherein the transaction card comprises at least one of: a gift card, a loyalty card, a health card, a credit card, a pre-paid debit card, a rebate card, a points card. 



52.  (Previously Presented)  The method of claim 44, wherein the first deal recommendation includes a daily deal corresponding to a first date.

53.  (Currently Amended)  The method of claim 44, further comprising the steps of:
constructing a second deal recommendation based on a characteristic of a purchase transaction, the second deal recommendation comprising a daily deal corresponding to a second date; and 
transmitting the second deal recommendation to [[a]] the user of the transaction card.

54.  (Previously Presented)  The method of claim 44, wherein the particular marker-less portion of the transaction card comprises one of a logo, a hologram, and a user image.

55.  (Canceled)

56.  (Previously Presented)  The method of claim 44, wherein characteristics of the particular marker-less portion have not been pre-stored in a lookup database in an object-specific manner for identification purposes.



58.  (Previously Presented)  The method of claim 44, further comprising transmitting a first subset of image descriptors to a first vendor as an advertising platform offer.

59.  (Previously Presented)  At least one non-transitory computer-readable medium having computer instructions stored thereon, which, when executed by at least one processor, cause the at least one processor to perform one or more operations comprising:
obtaining an image of a particular marker-less portion of a transaction card;
deriving at least one image descriptor corresponding to a visual characteristic of the particular marker-less portion by performing one or more image descriptor algorithms on an image of the particular marker-less portion, wherein the one or more image descriptor algorithms include at least one of a scale-invariant feature transform (SIFT), features from accelerated segment test (FAST), binary robust independent elementary feature (BRIEF), oriented fast and rotated BRIEF (ORB), binary robust invariant scalable keypoints (BRISK), fast retina keypoint (FREAK), speed-up robust feature (SURF), visual simultaneous localization and mapping (vSLAM), simultaneous localization and mapping (SLAM), and based upon related sequence types (BURST);
identifying at least one corresponding transaction characteristic from a transaction database and associated with the transaction card based on the at least one image descriptor; 

generating, for a user device display, an augmented real-time image signal comprising a visual representation of the first deal recommendation combined with a still image or real-time video signal of at least the particular marker-less portion of the transaction card.

60.  (Canceled)

61.  (Currently Amended)  The system of claim 31, wherein the one or more processors are further caused to generate an augmented real-time image signal comprising a visual representation of the first plurality of deal recommendations overlaying a real-time video signal of the transaction card from [[the]] an image capture device. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of the previous applied references of Hariramani, Wilen, Runnels, and Duan teach all of the limitations in the independent claims except for the step of obtaining an image of the particular marker-less portion of the transaction.  That limitation was found to be taught by Abulafia (2012/0143760), in at least [0038].  The Abulafia reference was found while searching for that limitation in response to the Advisory Action dated 12/14/2020. Therefore, even though these 5 references teach all 
Further search found Takacs (US9514380), which discusses determining local descriptors relating to an interest point of an image, but does not use any specific algorithms as claims..  
Further search found Kim (US8942420), which discusses the capturing an image of a card and deriving image descriptors using scale-invariant feature transform to determine image descriptors.  However, this reference does it to the whole image and not to a particular part of the image.
Further search found Becorest (2014/0076965), which discusses creating augmented reality messages linked to prepaid cards, capturing an image of an object,  and applying multi-factor recognition technology to process an object/card having a unique code. A foreign patent search did not find any references that taught most of the limitations claimed in order to reduce the number of references already being used. However, this reference does it to the whole image and not to a particular part of the image.
An NPL search did not find any references that taught most of the limitations claimed in order to reduce the number of references already being used.
The Examiner notes that the 101 rejection was removed because the claim limitations in combination and as a whole integrate the abstract idea into a practical application because they use the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MARIE P BRADY/Primary Examiner, Art Unit 3621